Citation Nr: 9934950	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-45 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
herniated nucleus pulposus of the lumbosacral spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from February 1976 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1996 rating decision by the 
Montgomery, Alabama regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to an 
increased evaluation for service connected herniated nucleus 
pulposus of the lumbosacral spine.

During the veteran's August 1999 hearing before a member of 
the Board sitting at Montgomery, Alabama, the veteran stated 
that he was having bowel problems that were caused by his 
back.  It is unclear whether he is raising the issue of 
service connection for a bowel disorder.  It is requested 
that the RO should contact the veteran to clarify this matter 
and, thereafter, take any appropriate action.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Herniated nucleus pulposus of the lumbosacral spine is 
productive of no more than moderate impairment.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for herniated nucleus pulposus of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
1991); 38 C.F.R. § Part 4, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that they are plausible, that is meritorious on their own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the herniated nucleus pulposus of 
the lumbosacral spine is more disabling than reflected by the 
current rating.  Proscelle v. Derwinski, 2 Vet. App 629 
(1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the veteran in 
the development of evidence pertinent to that claim.  The 
Board is satisfied that all relevant evidence is of record.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).

The RO has assigned a 20 percent rating for the herniated 
nucleus pulposus of the lumbosacral spine pursuant to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, Diagnostic Code 
5293 (1999).  Pursuant to this Code, 10 percent evaluation is 
warranted when there is mild intervertebral disc syndrome.  
To attain a rating of 20 percent, the intervertebral disc 
syndrome must be moderate with recurring attacks.  A 40 
percent is appropriate when the disability is severe, with 
recurrent attacks and little intermittent relief.  The 
maximum 60 percent rating is warranted when the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe, a 40 
percent evaluation is warranted.  When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.  Where the limitation of motion of 
the lumbar spine is slight, a 10 percent evaluation is 
assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  

bilities of the joints consist of reductions in the normal 
excursion of movements in different planes. Consideration is 
to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

In his August 1999 hearing the veteran contended that his 
herniated nucleus pulposus of the lumbosacral spine was more 
disabling than reflected by his current evaluation.  He 
reported that he had constant pain in his back.  He stated 
that he did gain relief from treatments, but that they 
usually could not be obtained or continued at his home.  He 
had problems sitting for long periods of time.  The veteran 
stated that his back hurt a lot when he walked, or tried to 
do exercises, and he was unable to pursue sports activities.  
The veteran described that his pain runs up his neck 
sometimes.  During his hearings, the veteran testified that 
he experienced daily pain, which fluctuated from 8-9 to 10-
10+, on a scale of 10 being the worst.  The veteran also 
indicated that the VA had issued him a cane.  He also wore a 
back brace, and uses a TENS unit for treatment.  

The veteran further testified that he was a hairdresser, and 
manicurist.  He was unable to stand or sit for long periods 
of time without his back getting stiff, and he needed to 
stretch.  The reported contended that he loses money when he 
has to get up and stretch, since he can not serve as many 
customers during this time.  

He stated he has attacks related to his back about once or 
twice a week, which last a couple of days at the most.  He 
also stated that he has trouble on uneven ground, since he is 
not sure when he will have a pain and numbness attack and 
might fall.  These attacks happened about once or twice a 
month.  The veteran estimated that he lost 3 1/2 to 4 months of 
work out of the year.  The veteran also stated that he has 
gastrointestinal problems that he contends are related to his 
back.

A review of the service medical records reflects that the 
veteran received intermittent treatment for low back 
problems.  A VA examination report, dated in October 1984, 
contains diagnoses which include history of a low back injury 
with some indentation of end plates of the L3, L4, and L5 
bodies due to herniation of the nucleus pulposus. 

In February 1985, the RO granted service connection for 
herniated nucleus pulposus of the lumbosacral spine and 
assigned a noncompenable rating.  In September 1988, the 
Board increased the noncompensable rating in effect for the 
low back disability to 10 percent.   In conjunction with the 
current claim, in May 1998, the RO increased to10 percent in 
effect for the low back disability to 20 percent.

A review of the record shows that a VA examination was 
conducted in November 1995.  The clinical history revealed 
that the veteran injured his back in 1976 during basic 
training for hand to hand combat.  About a year prior to this 
examination history the veteran sought treatment for low back 
pain, and started on physical therapy.  The veteran reported 
that his back hurt all the time.  The pain radiated down the 
back of both thighs, the left greater than the right.  

The examination showed that he has no postural abnormalities, 
no fixed deformity, and the musculature of his back is well 
developed.  The range of motion of his lumbosacral spine was 
forward flexion to 90 degrees, backward extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  He had evidence of 
subjective pain on motion of his lumbosacral spine.  There 
was no objective evidence.  A x-ray of the lumbosacral spine 
was normal.  The diagnosis was of chronic low back pain, and 
hyperuricemia.

The veteran has been treated intermittently from 1995 to 1998 
at VA treatment facilities for low back complaints.  A 
September 1995 VA lumbar myelogram showed no abnormality.   
The veteran was hospitalized at a VA facility in March 1996 
for low back pain.  X-rays of the lumbosacral spine showed no 
abnormality.  He underwent rehabilitation.  He was discharged 
in April 1996 with diagnoses to include chronic pain 
dysfunction.  

The record shows that a neurological examination was 
completely normal except for some mild ulnar nerve irritation 
in his right hand.  The record also shows that the veteran 
has an increased lumbar lordosis with paraspinal tenderness.  
Back x-rays were taken of his back, and were shown to be 
completely normal.  He was shown to have some spina bifida on 
x-rays that could be contributing to his back problem, but 
the examiner stated that it was most likely related to 
increased lordosis.  The veteran was given therapeutic 
exercises to do.  The veteran was diagnosed as having chronic 
low back pain, probably musculoskeletal in nature.

A MRI without contrast was conducted on April 1997 at a 
private facility.  The MRI showed that the intervertebral 
discs appear normally hydrated.  There was no herniated disc, 
stenosis, or lateralizing finding.  The signal from the 
distal cord and vertebral marrow was normal.  There was a 
mild multifocal degenerative disease. The impression was of 
minimal degenerative findings.  Another April 1997 record 
that reviewed the results of the MRI shows that the veteran 
has no surgical disease.  The impression was of non-surgical 
back pain.

A VA examination was conducted in July 1998.  At that time 
the veteran reported chronic low back pain.  Sometimes he had 
pain and numbness, which radiated into the posterior aspect 
of the left thigh to the knee and to the posterior aspect of 
the right thigh to the knee.  This radiation had occurred 
during the past several years.  He had back pain daily and 
felt that walking made it worse.  Climbing stairs sometimes 
made it worse.  He stated that bending or lifting over 25 
ponds made the pain worse.  He had stiffness in his back when 
arising in the morning.  He had stiffness in his back when 
driving for a prolonged period.  Occasionally, his sleep was 
disturbed by back pain.  Physical therapy and sleeping 
helped.  He occasionally used a tens unit which helped 
slightly.  

He further reported that he worked in cosmetology and the 
bending required made his back worse.  He stated that he had 
been unable to get a better job because of his back problems.

The examination of his spine showed no tenderness, no 
deformity and no edema.  The musculature of the back was 
within normal limits.  It as noted that there was no evidence 
of muscle spasm.  The veteran complained of pain while going 
through the various ranges of motion measurements.  His 
posture and gait were normal.  The range of motion of the 
lumbar spine was flexion to 88 degrees, extension to 5 
degrees, lateral flexion to the right to 30 degrees, lateral 
flexion to the left to 28 degrees, rotation to the right to 
25 degrees, and rotation to the left to 22 degrees.  
Neurological findings showed that deep tendon reflexes were 
within normal limits.  There was no loss of pain or touch 
sensation in the lower extremities.   The straight leg-
raising test on the right could be performed to 5 degrees and 
the veteran complained of pain in the back.  Straight leg 
raising test to 29 degrees on the left caused the veteran to 
complain of pain in his back.  The veteran was able to stand 
on his heels and toes without difficulty.  The x-ray of the 
spine was reported as normal.  The diagnosis was of remote 
back injury with subsequent chronic low back pain, and a 
previous history of spinal disc disease.  In the examiner's 
opinion the functional loss due to low back pain was 
moderately significant.  The examiner also commented that if 
the September 1995 myelogram and April 1997 MRI were 
available they would add information as to the etiology of 
the pain.  

To summarize, lay statements and testimony describing the 
symptoms of a disability is considered to be competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  

In this regard, the veteran indicates that he has severe low 
back pain, which on occasion radiates into his neck and legs 
and worsens with activity.  The evidence shows that he 
receives treatment at a VA facility for his low back pain.  
However, the evidence also demonstrates that a VA examination 
in November 1995 and the September 1995 myelogram showed no 
significant abnormality.  Likewise, the April 1997 MRI showed 
no evidence of disc disease.  Degenerative arthritis was 
found.  However, it was described as mild.  

The July 1998 VA examination showed abnormal straight raising 
bilaterally and range of motion of flexion to 88 degrees, 
extension to 5 degrees, lateral flexion to the right to 30 
degrees, lateral flexion to the left to 28 degrees, rotation 
to the right to 25 degrees, and rotation to the left to 22 
degrees.  However, the remainder of the examination, 
including x-rays, showed no significant abnormality.  
Additionally, the VA examiner indicated that the functional 
loss due to low back pain was moderately significant.  

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms as set forth in the DeLuca case, 
it is the Board's judgment that low back disorder does not 
warrant a rating in excess of 20 percent.  The degree of 
impairment resulting from the low back is encompassed in the 
current 20 percent which contemplates moderate disability 
under Diagnostic Code 5293. 

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
20 percent. The evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. § 
4.3 (1999).


ORDER

Entitlement to an increased evaluation for service connected 
herniated nucleus pulposus of the lumbosacral spine, 
currently evaluated as 20 percent disabling, is denied.



				
ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

